Case 2:19-cv-11550-MAG-MKM ECF No. 22 filed 12/24/19             PageID.169    Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SAUNTORE THOMAS, an individual

      Plaintiff,
vs.
                                                      Case No. 19-cv-11550
ENTERPRISE LEASING COMPANY                            Hon. Mark A. Goldsmith
OF DETROIT, LLC,                                      Mag. Mona K. Majzoub

      Defendant.

__________________________________________________________________


               DEFENDANT’S FILING WITH RESPECT TO
           EXPERT WITNESS LIST, DISCLOSURES, AND REPORTS

      On the basis that Plaintiff has not identified any experts, Defendant submits the

following list of expert witnesses who may be called to testify at trial only to the extent

that Plaintiff calls any doctor or professional to testify as to Plaintiff’s alleged likely

future emotional condition:

      1)     Every physician or health care professional with whom plaintiff has
             ever consulted or been examined, evaluated or treated, (and their
             representatives and records custodians);

      2)     Every psychologist, psychiatrist, counselor, social worker,
             clergyperson, or mental health care professional with whom plaintiff
             has ever consulted or been examined, evaluated or treated, (and their
             representatives and records custodians); and

      3)     Any necessary rebuttal expert witnesses.
Case 2:19-cv-11550-MAG-MKM ECF No. 22 filed 12/24/19         PageID.170    Page 2 of 3



LOCAL RULE CERTIFICATION: I, James S. Rosenfeld, certify that this
document complies with Local Rule 5.1(a), including: double-spaced (except for
quoted materials and footnotes); at least one-inch margins on the top, sides, and
bottom; consecutive page numbering; and type size of all text and footnotes that is
no smaller than 10-1/2 characters per inch (for non-proportional fonts) or 14 point
(for proportional fonts). I also certify that it is the appropriate length. Local Rule
7.1(d)(3).


                                       Respectfully submitted,


                                       By: /s/James S. Rosenfeld
                                       Carey A. DeWitt (P36718)
                                       James S. Rosenfeld (P39434)
                                       Attorneys for Defendant
                                       41000 Woodward Avenue,
                                       Stoneridge West Bldg.
                                       Bloomfield Hills, MI 48304
                                       Telephone: 248.258.1616
                                       dewitt@butzel.com
                                       rosenfeld@butzel.com
Dated: December 24, 2019
Case 2:19-cv-11550-MAG-MKM ECF No. 22 filed 12/24/19        PageID.171    Page 3 of 3



                          CERTIFICATE OF SERVICE

I hereby certify that on December 24, 2019, I caused the electronic filing of the

foregoing paper with the Court using the Court's ECF system, which will send

notification of such filing to all attorneys of record.



                                            By: /s/ James S. Rosenfeld
                                            Carey A. DeWitt (P36718)
                                            James S. Rosenfeld (P39434)
                                            Attorneys for Defendant
                                            41000 Woodward Avenue,
                                            Stoneridge West Bldg.
                                            Bloomfield Hills, MI 48304
                                            Telephone: 248.258.1616
                                            dewitt@butzel.com
                                            rosenfeld@butzel.com
